Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed October 28th, 2022 has been entered. Claims 4-7, 9-19, 21-25 and 27- 35 remain pending in the application. Applicant’s amendments to the claims have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 29th, 2022.
Claim Objections
Claims 29 is objected to because of the following informalities: 
In claim 29 line 16, “…the on-board data processing…” should read “…the on-board data processing system…”.
In claim 29 line 17, “…this processing transmitting…” should read “…the on-board processing system transmitting…”.
Claim Rejections - 35 USC § 112
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 line 2 recites the limitation “an assembly including a drone”. It is unclear if it is referring to a “drone” of claim 4 or different “drone”. For the examination purpose it would be considered to be referring to a “drone” of claim 4.
Claim 29 lines 9, 13-14, and 17, recites the limitation “data”. It is unclear if they are referring to same “data” or different “data”. For the examination purpose it would be considered to be referring to same “data” originating from the sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 9-10, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161) in view of Sadek (US 9,694,906).
Regarding claim 4, Groninga et al. ‘161 teaches (figures 1A-2P) a drone/ a tail sitter aircraft (10) including:
a fuselage (12) (Para 0019);
two wings/blades (24b, 24c) configured to move from a flight configuration (figures 2E-2G) where the wings form a fixed wing unit (figure 1C), to a recover configuration (figures 2I-2J) of the drone where the wings form a rotary wing unit (figure 1B) (Para 0019),
a propeller (38) located at the rear of the fuselage adapted to rotate in the opposite direction of the wings in the recovery configuration (Para 0020, 0029-0030; wings (24b, 24c) rotate in counter clockwise direction and propeller rotates in clockwise direction), and
an actuator provided to change the drone from the flight configuration to the recovery configuration (Para 0030; collective control actuator is actuated to adjust the pitch of blades of rotor assembly during transition from forward flight mode to the vertical takeoff and landing mode) but it is silent about the wings being arranged to form a forward-swept wing unit in the flight configuration.
However, Sadek ‘906 teaches (figures 1-5) the vertical takeoff and landing (VTOL) unmanned aerial vehicle (UAV) (10) with a pair of fixed forward-swept wings (18) (Col. 2 Lines 56-66). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Groninga et al. ‘161 to incorporate the teachings of Sadek ‘906 to configure the wings being arranged to form a forward-swept wing unit in the flight configuration. One of ordinary skill in art would recognize that doing so would improve drone maneuverability during flights. 
Regarding claim 5, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, the wings/blades (24b, 24c) being borne by a support structure/ rotor hub (24a) which may revolve relative to the fuselage, the support structure being rotationally fixed when the wings are in the flight configuration and rotating when the wings are in the recovery configuration, the wings then forming a rotor turning relative to the fuselage (Para 0019, 0025)
Regarding claim 6, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, the wings being connected in a hinged manner to the fuselage, being configured to move from a launch configuration (figure 1A) wherein the wings are folded down along the fuselage to the flight configuration (figure 1B-1C) where the wings are opened out (Para 0022).
Regarding claim 9, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, the wings being arranged to form a straight wing unit in the flight configuration (figure 1C).
Regarding claim 10, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, the wings rotating such as to assume a reverse angle of incidence with respect to one another in the recover configuration (figure 1B-1C and 2I-2J; during rotation wings rotate counter clockwise direction, thus, the angle of incidence of each wings will be opposite of each other).
Regarding claim 21, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, further comprising a transmission (118, 120) driven by a motor in order to rotate a rotor/rotor assemblies (122, 134) relative to the fuselage in the recovery configuration (Para 00354). 
Regarding claim 28, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, the wings not having ailerons (clearly seen in figures 1A-2P).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161) and Sadek (US 9,694,906) as applied to claim 4 above, and further in view of Freund (US 2014/0224927).
Regarding claims 7, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4 but it is silent about the wings having a variable geometry in an opened-out configuration. However, Freund ‘927 teaches use of variable geometry wings in an aircraft to generate greater amounts of lift during takeoff and landing when pair of wins are disposed in the forward swept position and the ability to generate lesser amounts of drag while flight at higher speeds while pair of wings are disposed in the aft swept position (Para 0068). to Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Freund ‘927 to configure wings as claimed above. One of ordinary skill in art would recognize that doing so would improve drone maneuverability during flights.  
Claims 11-14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161) and Sadek (US 9,694,906) as applied to claim 4 above, and further in view of Yates (US 2017/0001724).
Regarding claim 11, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, the drone including, at the front, a nose (clearly seen in figures 1A-2P) but it is silent about an impact absorbing nose. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) designed to bear the impact of landing by including padding or crush foam (Para 0043 and 0079). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Yates ‘724 to configure an impact absorbing nose. One of ordinary skill in art would recognize that doing so would prevent damage to drone during landing.
Regarding claim 12, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, but it is silent about the drone including ailerons being canards at the front. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) with a canard wing system (107) wherein the canard wings can be equipped with ailerons (Para 0080). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Yates ‘724 to configure the drone including canards at the front. One of ordinary skill in art would recognize that doing so would assist drone operation during flight.
Regarding claim 13, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 12, but it is silent about at least one aileron of the ailerons being rotatable on itself. However, Yates ‘724 teaches (figures 1-7) wing with an independently operable aileron (Para 0051). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Yates ‘724 to configure the drone with at least one of ailerons being rotatable on itself (Para 0051). One of ordinary skill in art would recognize that doing so would assist drone operation during flight.
Regarding claim 14, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 13, said rotatable aileron being rotated when the wings are in the recovery configuration, in order to revolve on itself to apply a counter-rotation moment on the fuselage (aileron rotates with wings in recovery configuration).
Regarding claim 27, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, but it is silent about the wings having a width increasing toward the free end thereof. However, Yates ‘724 teaches (figure 5) the wing having width wider on the free end i.e., away from the fuselage and narrower on the base i.e., close to fuselage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Yates ‘724 to configure the wings having width increasing toward the free end. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of the drone by increasing the lift.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161) and Sadek (US 9,694,906) as applied to claim 4 above, and further in view of Powell et al. (US 8,662,441).
Regarding claims 15-16, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, but it is silent about the drone being at least partially housed, before taking off, in a launch tube provided with a propelling charge and the launch tube being sealed using an ejectable cover. However, Powell ‘441 teaches (figures 3) a launch system (50) containing the launch tube (48), the UAV payload (60), ejectable cover/first end (45) and propelling charge/compressed gas (Col. 6 Lines 5-9; Col. 7 Lines 8-22, 63-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Powell ‘441 to configure the assembly with a drone housed in a sealed launch tube using an ejectable cover and propelling charge. One of ordinary skill in art would recognize that doing so would safeguard the drone inside the tube and propel from any location using propelling charges. 
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161), Sadek (US 9,694,906) and Powell et al. (US 8,662,441) as applied to claim 15 above, and further in view of Lesage et al. (US 2009/0308235).
Regarding claim 17, modified Groninga et al. ‘161teaches the drone as claimed in claim 15 but it is silent about the tube including a thermal charge which, when lit, causes the destruction of the drone inside the tube. However, Lesage et al. ‘235 teaches the destruction of munitions by thermal methods. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Lesage et al. ‘235 to configure a thermal charge which causes the destruction of the drone inside the tube. One of ordinary skill in art would recognize that doing so would enable the destruction of the drone inside the tube in case of emergency situation.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161), Sadek (US 9,694,906), Powell et al. (US 8,662,441) and Lesage et al. (US 2009/0308235) as applied to claim 17 above, and further in view of Chengalva (US 2011/0144828).
Regarding claim 18, modified Groninga et al. ‘161 teaches the drone as claimed in claim 17 but it is silent about the tube provided with at least one sensor that may detect an unauthorized attempt to move and/or open it. However, Chengalva ‘828 teaches (figures 8-9) a weapon system (800) including number of weapons (802) with a self-destruct system (812) which may be used to destroy a ground vehicle to prevent ground vehicle from being acquired or controlled by an undesired operator or entity (weapon system is within ground vehicle) using control processes comprising sensors (Para 0098-101). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Chengalva ‘828 to configure an invention as claimed. One of ordinary skill in art would recognize that doing so would alert authorities.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161), Sadek (US 9,694,906), Powell et al. (US 8,662,441) and Lesage et al. (US 2009/0308235) as applied to claim 17 above, and further in view of Woodland (US6,056,237).
Regarding claim 19, modified Groninga et al. ‘161 teaches the drone as claimed in claim 17 but it is silent about the tube being ceramic and produced to resist the heat given off by the thermal charge for the time necessary to destroy the drone. However, Woodland ‘237 teaches (figures 30) the cylindrical launch tube assembly (133) with an internal ceramic heat resistant liner (Col. 14 Lines 8-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Woodland ‘237 to configure the tube with ceramic. One of ordinary skill in art would recognize that doing so would save the external environment, surrounding the tube, from fire hazard.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161) and Sadek (US 9,694,906) as applied to claim 4 above, and further in view of Liu et al. (US 2017/0113778).
Regarding claim 22, modified Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4, but it is silent about the drone including stabilizers. However, Liu et al. ‘778 teaches (figures 1-3) the UAV (10) comprising vertical stabilizer (40) and/or horizontal stabilizer (50) (Para 0035). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Liu et al. ‘778 to configure the drone including stabilizers. One of ordinary skill in art would recognize that doing so would provide stability of the drone during flight.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161) and Sadek (US 9,694,906) as applied to claim 4 above, and further in view of Miralles (US 9,127,908).
Regarding claims 23-24, Groninga et al. ‘161 teaches (figures 1A-2P) the drone as claimed in claim 4 but it is silent about the drone including a hold containing several jettisonable loads and the hold being placed at the front of the drone. However, Miralles ‘908 teaches (figures 2A-2B) the UAV/drone (100) with the front end configured to support various warheads (112) (Col. 6 Lines 43-53; hold is a portion of the UAV were warheads are located). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Groninga et al. ‘161 to incorporate the teachings of Miralles ‘908 to configure the drone including a hold containing several jettisonable loads and the hold being placed at the front of the drone. One of ordinary skill in art would recognize that this would enable drone to carry out multiple missions in a single flight.
Regarding claim 25, modified Groninga et al. ‘161 teaches the jettisonable loads being placed on a barrel making it possible to select the load to be jettisoned (Miralles ‘908, Col. 14 Lines 19-35; barrel is housed within a hold and the UAV is capable to deliver a selected payload as per input from remote user).
Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Groninga et al. (US 2018/0057161) and Sadek (US 9,694,906) as applied to claim 4 above and further in view of Redford (US 6,113,027) and Pinson (US 4,907,763).
Regarding claim 29, Groninga et al. ‘161 teaches (figures 1A-2P) the drone of claim 4 but it is silent about a method of guiding a load jettisoned from the drone toward an objective, using an assembly including a drone and at least one jettisonable load installed on board the drone, the drone including an on-board data processing system, the at least one jettisonable load including at least one sensor delivering information that may be used to ascertain the trajectory thereof and actuators for controlling flight control surfaces allowing it to be oriented as it falls, the at least one jettisonable load being connected to the drone by an optical fiber, the at least one jettisonable load and the drone being arranged to exchange information via the optical fiber while the at least one jettisonable load is falling, the at least one jettisonable load transmitting data originating from said at least one sensor and the drone transmitting data for operating the actuators, established taking into account the data received from the at least one jettisonable load, in order to guide the at least one jettisonable load toward a predefined objective, comprising:
transmitting, from the load to the drone, data providing information on the movements of the load from the jettison thereof, which data is obtained thanks to one or more sensors installed on board the load; and
processing the data using the onboard processing of the drone and according to at least this processing transmitting, to the load, data for operating the actuators such as to guide the load toward an objective.
Redford ‘027 teaches (figures 1-6)  the flight/drone launched fiber optic dual payout system (10) including a command guided missile/jettisonable load (12) mounted to a launch platform by a launch platform interface unit (16), wherein missile/jettisonable load (12) comprises actuators (as shown in the figure below) (Col. 2 Lines 46-54; Col. 3 Lines 1-35, 50-59).

    PNG
    media_image1.png
    269
    659
    media_image1.png
    Greyscale

Pinson ‘763 teaches (figures 1-15A) a projectile/jettisonable load (20) with a target seeker/ sensor (96) and accelerometers (102) disposed in casing (22) associated with controls and communicating over fiber (40) projectile trajectory data (Col. 7 Lines 56-68; Col. 8 Lines 1-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Groninga et al. ‘161 to incorporate the teachings of Redford ‘027 (drone and missile connected via fiber optic) and Pinson ‘763 (communication and control via fiber optics) to configure a method as claimed above. One of ordinary skill in art would recognize that doing so would guide the jettisonable load in real time using data collected via sensors.
Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161), Sadek (US 9,694,906), Redford (US 6,113,027) and Pinson (US 4,907,763) as applied to claim 29 above, and further in view of Miralles (US 9,127,908).
Regarding claims 30-31, modified Groninga et al. ‘161 teaches (figures 1A-2P) the method as claimed in claim 29, further comprising: selecting the load (12) before jettison and of exchanging data with the selected load while it is still on board the drone and the selected load being brought into position for ejection from the drone by rotating the launch platform dispenser (20) (Redford ‘027; Col. 2 Lines 46-50; Col. 3 Lines 1-35., 50-59) but it is silent about selecting the load before jettison from several installed on board the drone and a barrel containing several loads, wherein each load may be sent individually by the drone. 
However, Miralles ‘908 teaches (figures 2A-2B) the UAV/drone (100) with the front end configured to support various warheads (112) within a barrel (Col. 6 Lines 43-53; Col. 14 Lines 19-35; barrel is housed within a hold and the UAV is capable to deliver a selected payload as per input from remote user).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Miralles ‘908 to configure the drones claimed above One of ordinary skill in art would recognize that this would enable one to carry out multiple missions in a single flight. 
Claim(s) 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161) and Sadek (US 9,694,906) as applied to claim 4 above, and further in view of  Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441).
Regarding claim 32, Groninga et al. ‘161 teaches (figures 1A-2P) the drone of claim 4 but it is silent about a method of deploying and recovering a drone of an assembly including the drone of claim 4 and at least one jettisonable load installed on board the drone, the drone including an on-board data processing system, the at least one jettisonable load including at least one sensor delivering information that may be used to ascertain the trajectory thereof and actuators for controlling flight control surfaces allowing it to be oriented as it falls, the at least one jettisonable load being connected to the drone by an optical fiber, the at least one jettisonable load and the drone being arranged to exchange information via the optical fiber while the at least one jettisonable load is falling, the at least one jettisonable load transmitting data originating from said at least one sensor and the drone transmitting data for operating the actuators, established taking into account the data received from the at least one jettisonable load, in order to guide the at least one jettisonable load toward a predetermined objective, the method comprising:
launching the drone form a launch tube by ejecting it from the tube; and
causing the wings to open out after exiting the tube in order to assume a flight configuration. 
Redford ‘027 teaches (figures 1-6)  the flight/drone launched fiber optic dual payout system (10) including a command guided missile/jettisonable load (12) mounted to a launch platform by a launch platform interface unit (16), wherein missile/jettisonable load (12) comprises actuators (as shown in the figure below) (Col. 2 Lines 46-54; Col. 3 Lines 1-35, 50-59).

    PNG
    media_image1.png
    269
    659
    media_image1.png
    Greyscale


Pinson ‘763 teaches (figures 1-15A) a projectile/jettisonable load (20) with a target seeker/ sensor (96) and accelerometers (102) disposed in casing (22) associated with controls and communicating over fiber (40) projectile trajectory data (Col. 7 Lines 56-68; Col. 8 Lines 1-21).
Powell ‘441 teaches (figures 3) a launch system (50) containing the launch tube (48), the UAV payload (60) and ejectable cover/first end (45), and propelling charge/compressed gas, and wherein the wings (62) of the UAV payload (60) sweep and fold parallel to the fuselage after existing the tube (Col. 6 Lines 5-9; Col. 7 Lines 8-22, 63-65; Col. 9 Lines 60-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Redford ‘027  (drone and missile connected via fiber optic), Pinson ‘763  (communication and control via fiber optics) and Powell et al. ‘441  (launch system) to configure the method of deploying and recovering a drone as claimed above. One of ordinary skill in art would recognize that doing so would store the drone in compact form when not in use and guide the jettisonable load in real time using data collected via sensors.
Regarding claim 34, modified Groninga et al. ‘161 teaches the method as claimed in claim 32, further comprising causing the wings to assume a rotary wing unit configuration, and slow the drone in the descent thereof by rotating the rotor (clearly seen in figures 2I-2K).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161), Sadek (US 9,694,906), Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 32 above, and further in view of  Freund (US 2014/0224927).
Regarding claim 33, modified Groninga et al. ‘161 teaches the method as claimed in claim 32 above, but it is silent about the method causing the wings to assume a fast flight configuration with a forward-swept wing unit then a slow flight configuration with a straight wing unit.
However, Freund ‘927 teaches use of variable geometry wings in an aircraft to generate greater amounts of lift during takeoff and landing when pair of wins are disposed in the forward swept position and the ability to generate lesser amounts of drag while flight at higher speeds while pair of wings are disposed in the aft swept position (Para 0068). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Freund ‘927 to configure the method causing the wings to assume a fast flight configuration with a forward-swept wing unit then a slow flight configuration with a straight wing unit. One of ordinary skill in art would recognize that doing so would improve drone maneuverability during flights.  
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga et al. (US 2018/0057161), Sadek (US 9,694,906), Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 34 above, and further in view of Yates (US 2017/0001724).
Regarding claim 35, modified Groninga et al. ‘161 teaches the method as claimed in claim 34, but it is silent about an impact absorbing nose located at the front of the drone. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) designed to bear the impact of landing by including padding or crush foam (Para 0043 and 0079). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Groninga et al. ‘161 to incorporate the teachings of Yates ‘724 to configure an impact absorbing nose. One of ordinary skill in art would recognize that doing so would prevent damage to drone during landing.
Response to Arguments
Applicant's arguments filed October 28th, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument regarding a propeller not configured to create a counter torque that stabilize the aircraft and help controlling its movement in the takeoff or landing mode is irrelevant to the claim language as claim recites limitation “a propeller located at the rear of the fuselage adapted to rotate in the opposite direction of the wings in the recovery configuration.” However, propeller (38) of Groninga et al. ‘161 rotates during takeoff and landing mode, thus propeller (38) has an impact on torque balance of an aircraft.
Applicant’s argument regarding a forward-swept wing unit in the flight configuration have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sadek (US 9,694,906). Also, the X-wing configuration of Groninga et al. ‘161 has nothing to do with the selection of wing configuration as the use of concept of forward-swept wing configuration doesn’t interfere with the original concept of Groninga et al. ‘161.
Applicant’s argument regarding providing an actuator to change the drone from the flight configuration to the recovery configuration has been explained in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /ASHESH DANGOL/ Examiner, Art Unit 3642                                                                                                                                                                                                       
/Richard Green/Primary Examiner, Art Unit 3647